                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #: _________________
 ----------------------------------------------------------------------- X    DATE FILED: 5/25/2021
                                                                         :
 JOSE QUEZADA, on behalf of himself and all                              :
 others similarly situated,                                              :
                                                                         :    1:21-cv-01405-GHW
                                                 Plaintiff,              :
                                                                         :         ORDER
                              -against-                                  :
                                                                         :
 EXPEDIA, INC.,                                                          :
                                                                         :
                                                 Defendant.              :
                                                                         :
 ---------------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:

         The Court has been informed that one or both parties have refused to attend or refused to

participate in the mediation. The Court reminds the parties that they must comply with the Court’s

orders. On February 18, 2021, the Court referred this action to the Court-annexed Mediation

Program, and ordered the parties participate in mediation in good faith. Dkt. No. 6. The parties

were further directed to participate in mediation at least two weeks prior to the Initial Pretrial

Conference, which is currently scheduled for June 23, 2021 at 4:00 p.m. Id. The parties are again

hereby ORDERED to comply with the Court’s February 18, 2021 order and to participate in

mediation by no later than June 9, 2021.

         SO ORDERED.

 Dated: May 25, 2021                                          _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
